     Case 2:19-cv-01178-APG-NJK Document 12 Filed 07/31/20 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                     ***
 6    JUAN LOPEZ,                                          Case No. 2:19-cv-01178-APG-NJK
 7                                       Plaintiff,        ORDER EXTENDING STAY
 8                   v.
 9    G. TAINO, et al.,
10                                    Defendants.
11

12          This case was referred to the Inmate Early Mediation Program (“IEM”) on April 7, 2020.

13   Docket No. 8. The case was stayed for 90 days to allow Plaintiff and Defendants an opportunity

14   to settle their dispute. Due to the pandemic, the mediation session with a Court-appointed mediator

15   has not been held. The Court now extends the stay until two days after the scheduled IEM. The

16   status report is also due on that date. During this stay period and until the Court lifts the stay, no

17   other pleadings or papers may be filed in this case, and the parties may not engage in any discovery,

18   nor are the parties required to respond to any paper filed in violation of the stay unless specifically

19   ordered by the Court to do so.

20          For the foregoing reasons, it is ordered that the stay is extended until two days after the

21   IEM. The Office of the Attorney General will file the report form regarding the results of the stay

22   by that date.

23          IT IS SO ORDERED.

24          DATED: July 31, 2020

25
                                                      Nancy J. Koppe
26                                                    United States Magistrate Judge
27

28
